 1 McGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   BRIAN W. ENOS
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, Ca 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:17-cr-00253 LJO

12                                Plaintiff,            THE UNITED STATES’ REQUEST FOR
                                                        DISMISSAL OF COUNT TWO OF THE
13                          v.                          INDICTMENT WITHOUT PREJUDICE;
                                                        ORDER
14   SHANE KAINOA KELLY,

15                               Defendant.

16

17
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States Attorney’s
18
     Office hereby moves to dismiss Count Two of the indictment against SHANE KAINOA KELLY,
19
     without prejudice and in the interest of justice. Count Two alleges a violation of 18 U.S.C. § 2260A,
20
     commission of a felony involving a minor by a registered sex offender.
21

22                                               Respectfully submitted,
23
      Dated: December 19, 2019                              McGREGOR W. SCOTT
24                                                          United States Attorney

25
                                                     By: /s/ BRIAN W. ENOS
26                                                       BRIAN W. ENOS
                                                         Assistant United States Attorney
27
     ///
28

       UNITED STATES’ REQUEST FOR DISMISSAL             1
       WITHOUT PREJUDICE; [PROPOSED] ORDER
30
 1                                               ORDER

 2          Count Two of the criminal indictment against SHANE KAINOA KELLY is dismissed, without

 3 prejudice and in the interest of justice.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     December 19, 2019                   /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      UNITED STATES’ REQUEST FOR DISMISSAL         2
      WITHOUT PREJUDICE; [PROPOSED] ORDER
30
